NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0097-21

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PEDRO LORA,

     Defendant-Appellant.
_________________________

                   Submitted June 8, 2022 – Decided July 8, 2022

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Municipal Appeal No. 2021-
                   005.

                   De Marco & De Marco, attorneys for appellant (Joseph
                   P. De Marco, on the briefs).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Stephen A.
                   Pogany, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Following a trial in the municipal court and a de novo trial based on the

municipal-court record in the Superior Court, defendant Pedro Lora was found

guilty of operating a motor vehicle while under the influence of a narcotic and

marijuana in violation of N.J.S.A. 39:4-50. Defendant was sentenced to serve

twelve hours in the Intoxicated Driver's Resource Center, his right to drive a

motor vehicle was suspended for seven months, and he was ordered to pay fines

and costs.

      He appeals, arguing:

             POINT ONE – THE LAW DIVISION ERRED IN
             DETERMINING THAT MR. LORA OPERATED HIS
             MOTOR VEHICLE WHILE INTOXICATED.

             POINT TWO – THE RESULTS OF THE
             LABORATORY       REPORT     TOXICOLOGY
             ANALYSIS SHOULD [NOT] HAVE BEEN
             ADMITTED BECAUSE THE STATE DID NOT
             ESTABLISH A PROPER CHAIN OF CUSTODY
             AND THE COURT ERRONEOUSLY PERMITTED
             THE EVIDENCE RECEIPT INTO EVIDENCE AS A
             BUSINESS RECORD.

      In the Superior Court, defendant made the same arguments concerning the

operation of the motor vehicle, the chain of custody, and the admission of a

receipt as a business record. Having reviewed the record, we reject defendant's

arguments and affirm his conviction essentially for the reasons set forth in the



                                                                          A-0097-21
                                       2
thorough and well-reasoned written opinion of Judge Christopher S.

Romanyshyn, J.S.C.

      In his opinion, Judge Romanyshyn made detailed factual findings

concerning defendant's operation of a motor vehicle while under the influence

of marijuana and morphine. The judge also set forth the facts supporting the

chain of custody of defendant's urine sample, including an evidence receipt

showing that the sample was delivered and received at the North Regional

Laboratory of the Division of State Police. In addition, Judge Romanyshyn

made factual findings concerning the admission of the toxicology rep ort

showing that defendant had morphine and THC in his system after he was

arrested. All those factual findings are supported by sufficient credible evidence

in the record.   See State v. Ebert, 377 N.J. Super. 1, 8 (App. Div. 2005)

(explaining that the standard of review concerning factual findings made after a

trial de novo in the Superior Court is sufficiency of the credible evidence).

      We discern no legal error in Judge Romanyshyn's ruling that defendant

operated a motor vehicle while under the influence of a narcotic and marijuana.

See State v. Thompson, 462 N.J. Super. 370, 373-75 (App. Div. 2020) (holding

that operation of a motor vehicle can be established when defendant is found in

the vehicle with the engine running). We also discern no legal error in Judge


                                                                            A-0097-21
                                        3
Romanyshyn's ruling on the chain of custody. See State v. Brown, 99 N.J.

Super. 22, 27-28 (App. Div. 1968) (providing guidance on the facts needed to

establish a proper chain of custody). Finally, we discern no abuse of discretion

in the admission of the evidence receipt and the toxicology report. See State v.

Sweet, 195 N.J. 357, 370 (2008) (explaining the scope of the business record

exception to the hearsay rule set forth in N.J.R.E. 803(c)(6)).

      Affirmed.




                                                                          A-0097-21
                                        4